DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 17-21, and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over US8918673 to Rangaiah et al. and US20180165166 to Wang et al. and US 20060047776 to Chieng et al.

Referring to claim 1, Rangaiah discloses a system for managing failover regions, the system comprising: 	a data storage medium storing region designations; and one or more computer hardware processors for managing failover of an application, the one or more computer hardware processors in communication with the data storage medium, wherein the one or more computer hardware processors are configured to execute computer-executable instructions to at least:	obtain a designation of a primary region corresponding to an identified application; for an individual primary region of the primary region, obtain a list of target failover regions corresponding to failover regions that are in a same or neighboring region as the individual primary region (From line 23 of column 7, "At step 404, the systems described herein may identify at least one failover node designated to service the application if the primary node were to fail. For example, identification module 104 may, either as part of one or more of nodes 202(1)-(N) and/or as part of management 


Referring to claim 2, Rangaiah and Wang and Chieng discloses perform a test on the one or more available failover regions of the list of available failover regions for the individual primary regions to generate a determination of a readiness of a regional failover management system; indicate the readiness of the regional failover management system; and update the list of available failover regions, based at least in part on the readiness of the regional failover management system (Rangaiah, see figure 4, steps 406 and 408. From line 47 of column 8, "In one example, the systems described herein may proactively evaluate the failover node in step 406 on a periodic basis. For example, and as illustrated in FIG. 5A, evaluation module 106 may, as part of management server/node 502 (which may represent either one or more of nodes 202(1)-(N) or management server 206), send periodic polling messages to failover node 504. In this example, these polling messages may request that failover node 504 provide 

Referring to claim 3, Rangaiah and Wang and Chieng discloses automatically perform the remediation operation on the determined one or more unavailable 23failover regions associated with capacity information not exceeding the capacity information associated with the primary region (Rangaiah, from line 5 of column 8, "In some examples, the systems described herein may, upon generating the prioritization list, automatically configure one or more failover nodes identified in the prioritization list to service the application. For example, identification module 104 may automatically modify various mount points, application-specific binaries, configuration files, or the like within each failover node identified within prioritization list 124 in order to ensure that these nodes satisfy the various prerequisites associated with the application in question." From line 5 of column 10, "Returning to FIG. 4, at step 408 the systems described herein may proactively perform at least one corrective action that would cause the application to be adequately serviced if the primary node were to fail. For example, correction module 108 may, either as part of one or more of nodes 202(1)-(N) or management server 206, proactively perform at least one corrective action that would cause the application currently serviced by node 202(1) to be adequately serviced if node 202(1) were to fail. The systems described herein may perform step 408 in a variety of ways and contexts. In one example, the systems described herein may automatically correct at least one issue that is preventing the failover node from being able to adequately service the application in question. For example, correction module 108 may modify various mount points, application-specific binaries, configuration files, or the like of node 202(N) in order to ensure that node 202(N) would be able to adequately service the application in question.").



Referring to claim 5, Rangaiah and Wang and Chieng discloses the list of available failover regions comprising one or more target failover regions associated with the capacity information at least one of matching or exceeding capacity information that is associated with two or more primary regions of the set of primary regions (Wang, from paragraph 24, "As noted above, some virtual machines may have resources reserved on multiple nodes. Likewise, in some embodiments, certain resources may be reserved for multiple virtual machines.").

Referring to claim 17, Rangaiah discloses a computer-implemented method for managing failover of an application for a group of regions, wherein the group of regions is comprised of a primary region and at least one failover region, the method comprising: 

	Although Rangaiah and Wang does not specifically disclose the application is partitioned across a plurality of isolated regions, wherein individual regions of the plurality of primary regions and the target failover regions correspond to a particular geographic location for hosting a partition of the application, this is known in the art. An example of this is shown by Chieng, from paragraphs 5, 6, "Clustering, provided by cluster software such as Microsoft Cluster Server (MSCS) of Microsoft Corporation, provides high availability for mission-critical applications such as databases, messaging 

Referring to claim 18, Rangaiah and Wang and Chieng discloses performing a readiness check on the list of available failover regions for each of one or more primary regions of the plurality of primary regions; providing an indication of a readiness of one or more available failover regions of the list of available failover regions for each of the one or more primary regions; and updating the list of available failover regions for each of the one or more primary regions based at least in part on the indication of the readiness of the one or more available failover regions (Rangaiah, see figure 4, steps 406 and 408. From line 47 of column 8, "In one example, the systems described herein may proactively evaluate the failover node in step 406 on a periodic basis. For example, and as illustrated in FIG. 5A, evaluation module 106 may, as part of management server/node 502 (which may represent either one or more of nodes 202(1)-(N) or management server 206), send periodic polling messages to failover node 504. In this 

Referring to claim 19, Rangaiah and Wang and Chieng discloses defining a list of unavailable failover regions based on the list of target failover regions for individual primary regions of the plurality of primary regions, wherein each list of unavailable failover regions is based at least in part on the application of the individual primary region processing rules;29SEAZN.1680A2PATENT generating a remediation recommendation, based upon defining the list of unavailable failover regions for each of one or more primary regions of the plurality of primary regions; and remediating one or more unavailable failover regions by performing a remediation operation, based at least in part on the remediation recommendation (From line 5 of column 8, "In some examples, the systems described herein may, upon generating the prioritization list, automatically configure one or more failover nodes identified in the prioritization list to service the application. For example, identification module 104 may automatically modify various mount points, application-specific binaries, configuration files, or the like within each failover node identified within prioritization list 124 in order to ensure that these nodes satisfy the various prerequisites associated with the application in question." From line 5 of column 10, "Returning to FIG. 4, at step 408 the systems described herein may proactively perform at least one corrective action that would cause the application to be adequately serviced if the primary node were to fail. For example, correction module 108 may, either as part of one or more of nodes 202(1)-(N) or management server 206, proactively perform at least one corrective action that would cause the application currently serviced by node 202(1) to be adequately serviced if node 202(1) were to fail. The systems described herein may perform step 408 in a variety of ways and contexts. In one example, the systems described 

Referring to claim 20, Rangaiah and Wang and Chieng discloses updating the list of available failover regions for one or more corresponding primary regions responsive to a successful remediation of the one or more unavailable failover regions (See figure 4, steps 406 and 408. From line 5 of column 8, "In some examples, the systems described herein may, upon generating the prioritization list, automatically configure one or more failover nodes identified in the prioritization list to service the application. For example, identification module 104 may automatically modify various mount points, application-specific binaries, configuration files, or the like within each failover node identified within prioritization list 124 in order to ensure that these nodes satisfy the various prerequisites associated with the application in question." From line 5 of column 10, "Returning to FIG. 4, at step 408 the systems described herein may proactively perform at least one corrective action that would cause the application to be adequately serviced if the primary node were to fail. For example, correction module 108 may, either as part of one or more of nodes 202(1)-(N) or management server 206, proactively perform at least one corrective action that would cause the application currently serviced by node 202(1) to be adequately serviced if node 202(1) were to fail. The systems described herein may perform step 408 in a variety of ways and contexts. In one example, the systems described herein may automatically correct at least one issue that is preventing the failover node from being able to adequately service the application in question. For example, correction module 108 may modify various mount points, application-specific binaries, configuration files, or the like of node 202(N) in order to ensure that node 202(N) would be able to adequately service the application in question.").

Referring to claim 21, Rangaiah and Wang and Chieng discloses the one or more operations on one or more target failover regions responsive to the list of available failover regions comprises determining the list of target failover regions that correspond to target criteria for the corresponding primary region (For example, from line 60 of column 1, "In one example, the step of identifying the failover node may include (1) retrieving a prioritization list that specifies a user-defined order for selecting failover nodes if the primary node were to fail and then (2) identifying the failover node within the prioritization list.").

Referring to claim 23, Rangaiah and Wang and Chieng discloses limiting capacity checks on the list of target failover regions (Rangaiah, from line 47 of column 8, "In one example, the systems described herein may proactively evaluate the failover node in step 406 on a periodic basis. For example, and as illustrated in FIG. 5A, evaluation module 106 may, as part of management server/node 502 (which may represent either one or more of nodes 202(1)-(N) or management server 206), send periodic polling messages to failover node 504. In this example, these polling messages may request that failover node 504 provide responses containing information sufficient to evaluate whether failover node 504 would be able to adequately service the application in question (i.e., information sufficient to evaluate whether failover node 504 satisfies the various criteria associated with the application in question).").

Referring to claim 24, Rangaiah and Wang and Chieng disclose the list of available failover regions corresponds to a failover region common to two or more primary regions of the plurality of primary regions (Wang, from paragraph 24, "As noted above, some virtual machines may have resources reserved on multiple nodes. Likewise, in some embodiments, certain resources may be reserved for multiple virtual machines.").

.

Allowable Subject Matter
Claims 6-16 are allowed.
The following is an examiner’s statement of reasons for allowance: Referring to claim 6, and consequently claims 7-16, the prior art does not teach or fairly suggest obtain a plurality of individual primary region processing rules, wherein individual primary regions of the plurality of primary regions respectively corresponds to one or more processing rules of the plurality of processing rules, the individual one or more processing rules defining at least one associated parameter and threshold associated with characterizing the list of corresponding target failover regions; process the list of corresponding target failover regions to determine a list of available failover regions for each primary region of the list of primary regions based on an application of one or more individual primary region processing rules to one or more target failovers regions corresponding to the respective primary region, in the scope and context of claim 6.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim 22 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Referring to claim 22, the prior art does not teach or fairly suggest defining the plurality of primary regions, wherein the plurality of primary regions are regions having a largest number of partitions among the plurality of isolated regions; and defining the list of target failover regions, wherein the list of target failover regions are regions associated with a lower number of partitions among the plurality of isolated regions.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL L CHU whose telephone number is (571)272-3656.  The examiner can normally be reached on weekdays 8 am to 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on (571)272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GABRIEL CHU/Primary Examiner, Art Unit 2114